    Case 19-11209-BFK    Doc 14-1 Filed 05/07/19 Entered 05/07/19 21:09:11   Desc
                        Exhibit(s) list of parties served Page 1 of 4

x
a
M
s
A
o
t
i
d
e
r
C
{
1
k
b
}




                         Brian K. Madden - notice only
                         PO Box 7663
                         Arlington, VA 22207-0663


                         old address, do not use



                         AmeriCredit/GM Financial
                         Attn: Bankruptcy
                         Po Box 183853
                         Arlington, TX 76096


                         AmeriCredit/GM Financial
                         Po Box 181145
                         Arlington, TX 76096


                         Amex
                         Correspondence/Bankruptcy
                         Po Box 981540
                         El Paso, TX 79998


                         Amex
                         P.o. Box 981537
                         El Paso, TX 79998


                         Commonwealth Asset Serv. LLC
                         281 Independence Blvd.
                         Pembroke One Building, 5th Fl.
                         Virginia Beach, VA 23462


                         Credit Management Control
                         Attn: Bankruptcy
                         Po Box 1654
                         Green Bay, WI 54305

                         Credit Management Control
                         P.o. Box 1654
                         Green Bay, WI 54301


                         Freedom Mortgage Corp.
                         Attn: Bankruptcy
                         PO Box 50428
                         Indianapolis, IN 46250
Case 19-11209-BFK    Doc 14-1 Filed 05/07/19 Entered 05/07/19 21:09:11   Desc
                    Exhibit(s) list of parties served Page 2 of 4


                     Freedom Mortgage Corporation
                     907 Pleasant Valley Ave
                     Mount Laurel, NJ 08054


                     INOVA Health System
                     2990 Telestar Ct.
                     Falls Church, VA 22042-1207

                     IRS
                     P.O. Box 7346
                     Philadelphia, PA 19101-7346


                     IRS - Richmond
                     Special Procedures Branch
                     P.O. Box 10025
                     Richmond, VA 23240-0025


                     IRS c/o Civil Process Clerk
                     US atty office
                     2100 Jamieson Ave
                     Alexandria, VA 22314


                     LVNV Funding
                     PO Box 740281
                     Houston, TX 77274


                     NetCredit
                     175 W. Jackson Blvd., Suite 1000
                     Chicago, IL 60604


                     NetCredit
                     175 W Jackson Blvd
                     Chicago, IL 60604

                     no name on CR Liability



                     Opportunity Financial, LLC
                     130 East Randolph Street
                     Suite 3400
                     Chicago, IL 60601


                     Opportunity Financial, LLC
                     11 E. Adams
                     Chicago, IL 60603
Case 19-11209-BFK    Doc 14-1 Filed 05/07/19 Entered 05/07/19 21:09:11   Desc
                    Exhibit(s) list of parties served Page 3 of 4


                     Phoenix Financial Services. Llc
                     Attn: Bankruptcy
                     Po Box 361450
                     Indianapolis, IN 46236

                     Phoenix Financial Services. Llc
                     8902 Otis Ave Ste 103a
                     Indianapolis, IN 46216


                     Receivables Management Partners (RMP)
                     Attn: Bankruptcy Dept
                     Po Box 349
                     Greensburg, IN 47240


                     Receivables Management Partners (RMP)
                     1312 W Westridge Blvd
                     Greensburg, IN 47240


                     Santander Consumer USA
                     PO Box 562088
                     Suite 900
                     Dallas, TX 75247


                     Sykes, Bourdon, Ahern & Levy,
                     281 Independence Blvd., 5th fl
                     Virginia Beach, VA 23462


                     U.S. Department of Education
                     Ecmc/Bankruptcy
                     Po Box 16408
                     Saint Paul, MN 55116

                     U.S. Department of Education
                     Po Box 5609
                     Greenville, TX 75403


                     United Consumers Inc
                     Attn: Bankruptcy Dept
                     Po Box 4466
                     Woodbridge, VA 22192

                     United Consumers Inc
                     14205 Telegragh Rd
                     Woodbridge, VA 22192
Case 19-11209-BFK    Doc 14-1 Filed 05/07/19 Entered 05/07/19 21:09:11   Desc
                    Exhibit(s) list of parties served Page 4 of 4


                     Virginia Dept. of Taxation
                     P.O. Box 2369
                     Richmond, VA 23218-2369


                     Virginia Dept. of Taxation
                     P.O. Box 1880
                     Richmond, VA 23218-1880

                     Virginia Dept. of Taxation
                     P.O. Box 1115
                     Richmond, VA 23218-1115


                     Wells Fargo Bank NA
                     Attn: Bankruptcy
                     1 Home Campus Mac X2303-01a
                     Des Moines, IA 50328


                     Wells Fargo Bank NA
                     Credit Bureau Dispute Resoluti
                     Des Moines, IA 50306
